         Case 1:17-cr-00722-VSB Document 207 Filed 10/04/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007




                                                       October 4, 2019



By ECF
The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
United State Courthouse
40 Foley Square, Courtroom 518
New York, New York 10007

       Re:     United States v. Sayfullo Habibullaevic Saipov, S1 17 Cr. 722 (VSB)

Dear Judge Broderick:

        Earlier today, as the Court is aware, the Government made a classified, ex parte submission
in further support of its July 19, 2019 motion pursuant to Section 4 of the Classified Information
Procedures Act (“CIPA”), 18 U.S.C. App. III § 4, and Federal Rule of Criminal Procedure 16(d)(1)
(the “CIPA Brief”). For the reasons set forth in the CIPA Brief and in the Government’s publicly
filed letter of July 19, 2019, the Government respectfully submits that the Court should review
today’s supplemental submission in camera and ex parte.

                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney


                                                 by:          /s/
                                                       Emil J. Bove III
                                                       Amanda Houle
                                                       Matthew Laroche
                                                       Assistant United States Attorneys
                                                       (212) 637-2444 / 2194 / 2420

cc: Defense Counsel (via ECF)
